DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1-10 and 14-16 in the reply filed on 04/11/2022 is acknowledged.  Withdrawal of Claims 11-13, in the reply filed by the Applicant on 04/11/2022 is acknowledged.

Information Disclosure Statement
The Information Disclosure Statements (IDS’s) submitted on 06/25/2020 and 11/01/2021 were considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to Claim 1, the parenthetical “(wherein x is higher than 1.2 and at most 2.0)” and the term “concentration of oxygen atoms at a boundary” render the claim indefinite.  Firstly, it is unclear as to if the parenthetical indicates a required condition or an exemplary or preferred embodiment or not.  Additionally, the term “concentration of oxygen atoms at a boundary” lacks clarity such that it is unclear as to what region(s) correspond to a boundary, and what does not, in terms of depth and coverage.  Therefore, the metes and bounds of the claim are not clearly defined, and the parenthetical and term render the claim indefinite.
	For purposes of Office examination, the Examiner is interpreting the parenthetical to be an optional embodiment, and wherein the term refers to any region between the crystallinity-improving layer and the functional layer.

	In regards to Claim 2, the phrase “integrated intensity of a peak” renders the claim indefinite.  It is unclear as to how an integrated intensity of a peak is calculated, and under what conditions and parameters.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase.

	In regards to Claim 15, the term “double glazing” renders the claim indefinite.  It is unclear as to what structure and properties correspond to an object being a “double glazing” and what does not.  Therefore, the metes and bounds of the claim are not clearly defined, and the phrase renders the claim indefinite.
	For purposes of Office examination, the Examiner is unable to apply prior art to the aforementioned phrase.

In addition to the rejections set forth above, Claims 2-10 and 14-16 depend from claims rejected under 35 U.S.C. 112(b) and incorporate the limitations within these claims. Therefore, these claims are rejected for the reasons set forth above on the claims from which the claims respectfully depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/199676 (Matsumoto).
In regards to Claims 1, 5-8, 10, and 14, Matsumoto teaches a film laminate having a laminated film on a transparent substrate  that can be a glass plate (¶3), comprising a first dielectric layer, a first functional layer on the first dielectric layer, and second dielectric layer on the functional layer (¶10), such that the film has high selectivity and environmental resistance (¶11).  Matsumoto further teaches that the first dielectric layer 122 may have a crystallinity improving material in the region in contact with the first functional layer, which improves the crystallinity of the first functional layer and can comprise ZrNx, where X > 1.2 (¶49), which allows extinction coefficient at a wavelength of 1500 nm to be improved (¶49) – corresponding to a transparent substrate with a laminated film, comprising a transparent substrate and a laminated film formed on at least one surface of the transparent substrate, wherein the laminated film has a first dielectric layer, a crystallinity-improving layer, a functional layer and second dielectric layer in the order from the transparent substrate side, the crystallinity-improving layer containing ZrNx (instant Claim 1), wherein the transparent substrate is a glass plate (instant Claim 5), and a laminated glass comprising the transparent substrate (instant Claim 14).  Matsumoto also teaches that in some embodiments, a second functional layer and third dielectric material layer can be implemented (¶91) – corresponding to at least two laminated films on one surface of the transparent substrate (instant Claim 6).  While Matsumoto teaches the presence of a functional layer can be ZrNx in some embodiments, Matsumoto also teaches that other functional layer materials can be used in place of the material, including niobium nitride (¶132, Example 25) and chromium nitride (Example 26, ¶138) – corresponding to the functional layer containing at least one metal nitride from the group consisting of chromium and niobium nitride (instant Claim 1), wherein the functional layer contains chromium nitride (instant Claim 8).
Matsumoto also teaches that the first dielectric layer can be made of silicon nitride containing aluminum (¶47) – corresponding to the first dielectric layer containing silicon nitride doped with aluminum (¶7).  Additionally, Matsumoto discloses that a top layer can be installed on top of the second dielectric top layer, which can be made silicon dioxide, titanium nitride, and carbon on the surface of the laminated film  (¶75) – corresponding to the limitations of instant Claim 10.  Furthermore, Matsumoto teaches that the thickness of the first dielectric layer can be in the range of 3-300 nm (¶60), wherein the thickness of the second dielectric layer can have the same thickness as that of the first dielectric layer (¶62), and that the thickness of the first functional layer is in the range of 1 nm to 60 nm (¶65) – corresponding to and overlapping with the claimed range of the first and second dielectric layer having a thickness from 1.5 to 200 nm, and the functional layer in the range from 3 to 30 nm (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claim 2, Matsumoto teaches that intensity values for the planes (111) and (200) in X-ray diffraction can be observed (¶54).  Additionally, given that Matsumoto teaches a product that is structurally and compositionally equivalent to the transparent substrate with a laminated film as claimed  in instant Claim 1, and in addition the composition and thickness of the respective dielectric, crystallinity-improving, and functional layers as claimed, one of ordinary skill in the art would expect the product to exhibit substantially similar properties, particularly those respective to composition, wherein the ratio of integrated intensity of a peak of the (111) plane to the (200) plane is higher than 2.5 (instant Claim 2).

In regards to Claim 3, Matsumoto teaches that the various embodiments of functional layers of Examples have extinction coefficients that at the wavelength of 1500 nm have a k of less than 6 or greater than 6, depending on the Example – which overlaps with the claimed range of the functional layer having an extinction coefficient of higher than 2.8 at a wavelength of 1500 nm (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claims 4 and 9, although Matsumoto does not explicitly teach the thickness of the crystallinity-improving material layer, Matsumoto teaches that the crystallinity-improving material above the first dielectric layer exists in a region in contact with the first functional layer (¶49).  One of ordinary skill in the art would expect such a layer in between the contact of two layers to be smaller than the surrounding two layers, particularly given that a first seed layer of an embodiment ranges from 1 to 10 nm, and can be formed of ZrNx, where x > 1.2 (¶¶70, 73) – corresponding to and/or overlapping with the claimed range of the crystallinity-improving layer having a thickness of 3-30 nm (instant Claim 4), wherein the ratio of the thickness of the functional layer to that of the crystallinity-improving layer is from 5-10 (instant Claim 9).

In regards to Claims 15-16, Matsumoto teaches that for glass substrates, the film laminate may be used as a glass member for double-glazing glass (¶38), and it is known in the art that film laminates can be installed in the windows of buildings and vehicles (¶2) – corresponding to a double glazing (instant Claim 15) and window glass (instant Claim 16) comprising the transparent substrate with a laminated film of Claim 1.

Claims 1-10 and 14-16 are rejected, in the alternative, under 35 U.S.C. 103 as being unpatentable over WIPO Patent Application Publication No. WO 2016/199676 (Matsumoto) in view of WIPO Patent Application Publication No. WO 2016/060082 (Isshiki).
In regards to Claims 1, 5-8, 10, and 14, Matsumoto teaches a film laminate having a laminated film on a transparent substrate  that can be a glass plate (¶3), comprising a first dielectric layer, a first functional layer on the first dielectric layer, and second dielectric layer on the functional layer (¶10), such that the film has high selectivity and environmental resistance (¶11).  Matsumoto further teaches that the first dielectric layer 122 may have a crystallinity improving material in the region in contact with the first functional layer, which improves the crystallinity of the first functional layer and can comprise ZrNx, where X > 1.2 (¶49), which allows extinction coefficient at a wavelength of 1500 nm to be improved (¶49) – corresponding to a transparent substrate with a laminated film, comprising a transparent substrate and a laminated film formed on at least one surface of the transparent substrate, wherein the laminated film has a first dielectric layer, a crystallinity-improving layer, a functional layer and second dielectric layer in the order from the transparent substrate side, the crystallinity-improving layer containing ZrNx (instant Claim 1), wherein the transparent substrate is a glass plate (instant Claim 5), and a laminated glass comprising the transparent substrate (instant Claim 14).  Matsumoto also teaches that in some embodiments, a second functional layer and third dielectric material layer can be implemented (¶91) – corresponding to at least two laminated films on one surface of the transparent substrate (instant Claim 6).  While Matsumoto teaches the presence of a functional layer can be ZrNx in some embodiments, Matsumoto also teaches that other functional layer materials can be used in place of the material, including niobium nitride (¶132, Example 25) and chromium nitride (Example 26, ¶138) – corresponding to the functional layer containing at least one metal nitride from the group consisting of chromium and niobium nitride (instant Claim 1), wherein the functional layer contains chromium nitride (instant Claim 8).
Additionally, in the same field of laminated materials based on nitrides for optical  properties, Isshiki teaches a layered-film-equipped base plate that is suitable for use as a single plate (¶1), wherein a nitrogen-containing light absorbing material is utilized that can comprise chromium nitride, titanium nitride, and niobium nitride, hafnium nitride, amongst others (¶30), wherein the absorbing layer is preferably titanium nitride due to adequate visible light transmittance such that the heat shielding property can be increased (¶¶31-32).
It would have been obvious to one of ordinary skill in the art to have utilized the titanium nitride light-absorbing material of Isshiki within the functional layer of Matsumoto.  One of ordinary skill in the art would have found it obvious, given that Isshiki teaches increased heat shielding property and visible light transmittance, to have utilized the material of Isshiki in order to improve the thermal and optical properties of the transparent substrate laminated film of Matsumoto, which is also concerned with heat shielding properties via reflection of infrared light via a functional layer (¶2) – corresponding to the functional layer containing at least one metal nitride from the group consisting of chromium and niobium nitride (instant Claim 1), wherein the functional layer contains chromium nitride (instant Claim 8).
Matsumoto also teaches that the first dielectric layer can be made of silicon nitride containing aluminum (¶47) – corresponding to the first dielectric layer containing silicon nitride doped with aluminum (¶7).  Additionally, Matsumoto discloses that a top layer can be installed on top of the second dielectric top layer, which can be made silicon dioxide, titanium nitride, and carbon on the surface of the laminated film  (¶75) – corresponding to the limitations of instant Claim 10.  Furthermore, Matsumoto teaches that the thickness of the first dielectric layer can be in the range of 3-300 nm (¶60), wherein the thickness of the second dielectric layer can have the same thickness as that of the first dielectric layer (¶62), and that the thickness of the first functional layer is in the range of 1 nm to 60 nm (¶65) – corresponding to and overlapping with the claimed range of the first and second dielectric layer having a thickness from 1.5 to 200 nm, and the functional layer in the range from 3 to 30 nm (instant Claim 4).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claim 2, Matsumoto teaches that intensity values for the planes (111) and (200) in X-ray diffraction can be observed (¶54).  Additionally, given that Matsumoto teaches a product that is structurally and compositionally equivalent to the transparent substrate with a laminated film as claimed  in instant Claim 1, and in addition the composition and thickness of the respective dielectric, crystallinity-improving, and functional layers as claimed, one of ordinary skill in the art would expect the product to exhibit substantially similar properties, particularly those respective to composition, wherein the ratio of integrated intensity of a peak of the (111) plane to the (200) plane is higher than 2.5 (instant Claim 2).

In regards to Claim 3, Matsumoto teaches that the various embodiments of functional layers of Examples have extinction coefficients that at the wavelength of 1500 nm have a k of less than 6 or greater than 6, depending on the Example – which overlaps with the claimed range of the functional layer having an extinction coefficient of higher than 2.8 at a wavelength of 1500 nm (instant Claim 3).  It is well-settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  

In regards to Claims 4 and 9, although Matsumoto does not explicitly teach the thickness of the crystallinity-improving material layer, Matsumoto teaches that the crystallinity-improving material above the first dielectric layer exists in a region in contact with the first functional layer (¶49).  One of ordinary skill in the art would expect such a layer in between the contact of two layers to be smaller than the surrounding two layers, particularly given that a first seed layer of an embodiment ranges from 1 to 10 nm, and can be formed of ZrNx, where x > 1.2 (¶¶70, 73) – corresponding to and/or overlapping with the claimed range of the crystallinity-improving layer having a thickness of 3-30 nm (instant Claim 4), wherein the ratio of the thickness of the functional layer to that of the crystallinity-improving layer is from 5-10 (instant Claim 9).

In regards to Claims 15-16, Matsumoto teaches that for glass substrates, the film laminate may be used as a glass member for double-glazing glass (¶38), and it is known in the art that film laminates can be installed in the windows of buildings and vehicles (¶2) – corresponding to a double glazing (instant Claim 15) and window glass (instant Claim 16) comprising the transparent substrate with a laminated film of Claim 1.


Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  United States Patent Publication No. US 6,881,487 (Lin) teaches a coated article is provided with a coating or layer system that includes at least one layer including zirconium (Zr) and/or zirconium nitride (ZrNx) sandwiched between at least a pair of dielectric layers (Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN CT LI/Examiner, Art Unit 1784